Citation Nr: 1525623	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for status post left knee medial meniscus tear repair.  

2.  Entitlement to service connection for disability of the right great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1991 to May 1991 and from May 2004 to February 2005, with additional active and inactive duty training periods.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is required prior to adjudication of the Veteran's claims.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the course of the Veteran's November 2009 VA examination, the examiner concluded the Veteran's medial meniscus repair was related to her fall in a gopher hole in service; however, the examiner cursorily concluded the Veteran's degenerative joint disease was "consistent with natural aging...Not related to the military service."  The examiner did not explain how or why she formed this conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, since the November 2009 examination was performed, the Veteran has asserted her knee disability has worsened and has provided outpatient treatment notes from the 96th Medical Group at Eglin Air Force Base that support her assertions.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Since a finding of service-connection for the Veteran's left knee arthritis could impact the rating assigned, and the Veteran has asserted her disability has worsened since her November 2009 examination, the Board finds a new examination and medical opinion are warranted.  

Finally, the Veteran claimed service connection for a 1st metatarsophalangeal joint disability.  She has asserted that she injured her right great toe in the same incident that resulted in her left knee disability.  A review of the Veteran's service treatment records (STRs) and official military personnel file (OMPF) shows she fell when her right foot became lodged in a gopher hole on December 25, 2004.  The Veteran's unit determined this incident occurred in the line of duty.  Although the Veteran was not noted to have sustained a right great toe disability at that time, the Board finds her competent to report right toe manifestations following her fall.  Additionally, a June 28, 2012, outpatient treatment note from the Veteran's treating podiatrist at the 96th Medical Group intimates a potential causal relationship between her 2004 fall and her subsequent cheilectomy procedure in 2006.  The Board briefly also notes that following this procedure the Veteran underwent extensive treatment for a right great toe infection.  

To date, the Veteran has not been afforded a VA examination in response to this claim.  VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds there is sufficient evidence to warrant a VA examination to determine whether the Veteran's right great toe disability originated in service or is otherwise related to service.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of her service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.  

The examiner should also state whether there is a 50 percent or better probability that the Veteran's left knee degenerative joint disease is consequentially related to her service-connected medial meniscus disability.  A complete rationale must be provided to support this opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran also should be afforded an examination by a podiatrist to determine the nature and etiology of all great right toe disorders that have been present during the period of the claim.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each right great toe disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated in or is otherwise etiologically related to her active service.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements relative to her experiencing right great toe manifestations following her fall in service, and assume such statements are credible for purposes of the opinion.  

A complete rationale for each proffered opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




